ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_01_EN.txt. 74

DECLARATION OF JUDGE LACHS

The present case provides me with an occasion to return to the issue
which I raised in the declaration which, as President of this Court, I
appended to the Advisory Opinion of 12 July 1973 on the Application for
Review of Judgement No. 158 of the United Nations Administrative Tribu-
nal(I.C.J. Reports 1973, p. 214).

‘Fourteen years ago I expressed reservations concerning the existing
machinery for the control of the administrative functions within the Secre-
tariat of the United Nations. In one observation, I pointed out that the
proceedings were far from satisfactory and that the choice did not “lie
between judicial control of the kind exemplified in the present proceed-
ings and no judicial control at afl”. 1 maintained that the “choice ought
surely to lie between the existing machinery of control and one which
would be free from difficulty and more effective” and added “I see no
compelling reason, either in fact or in law, why an improved procedure
could not be envisaged”. My other observation was of a different charac-
ter, but also concerned the machinery of reviewing administrative deci-
sions. I noted:

“the discrepancy between the two systems of review : one established
by Article XII of the Statute of the ILO Administrative Tribunal and
the other by Article 11 of that of the United Nations Administrative
Tribunal. Each of them [I continued] has been accepted by a number
of organizations, mainly specialized agencies; and in the light of
co-ordination which should be manifest between these organiza-
tions, belonging as most of them do to the United Nations family, it is
regrettable that divergences should exist in the nature of the protec-
tion afforded to their staff members. There can be little doubt that, in
the interest of the administrations concerned, the staff members and
the organizations themselves, the procedures in question should be
uniform.” (Ibid.)

I was gratified to note that these observations did not remain without
effect. Together with suggestions from other quarters, they were followed
up by the General Assembly of the United Nations and the International
Civil Service Commission, and eventually, on 19 December 1978, the
General Assembly requested:

“the Secretary-General and his colleagues on the Administrative
Committee on Co-ordination to study the feasibility of establishing a
single administrative tribunal for the entire common system and to
report to the General Assembly at the thirty-fourth session”
(res. 33/119, sec. I, para. 2).

60
75 APPLICATION FOR REVIEW (DECL. LACHS)

The report produced in response by the Administrative Committee on
Co-ordination advised against immediate steps to merge the UNAT and
the ILOAT but recommended the pursuit of harmonization. The General
Assembly consequently requested further action along that line while
maintaining the final aim of establishing a single tribunal. Consultations
with legal advisers of international oganizations followed and a special
consultant produced a study on the subject.

It would be tedious to rehearse all the intervening stages whereby the
Secretariat of the United Nations and the legal advisers of organizations
in the common system were drawn into detailed study of the problem, but
at length, after the submission of further reports and further urgings from
the Assembly, a set of proposals, prepared by the Secretariat, was submit-
ted to the thirty-ninth session of the General Assembly, which deferred
their consideration to the fortieth on the recommendation of the Fifth
Committee.

Basically these proposals were concerned with the harmonization of
the Statutes, rules and practices of the two Tribunals. They thus represent
a definite step forward towards the goal I envisaged, ï.e., finally, the crea-
tion of a unified tribunal for organizations constituting members of the
United Nations family.

However, the General Assembly, at its fortieth session, decided
(dec. 40/465) on a second postponement of its renewed consideration of
the report of the Secretary-General on the “feasibility of establishing a
single administrative tribunal” (cf. report A/40/471 of 23 July 1985, pre-
viously circulated as A/C.5/39/7 and Corr.l). Thus a definite decision
has still to be reached. The reform undertaken remains at the project stage,
and no improvement has in fact yet materialized. Without ignoring the
special difficulties which beset the Assembly in 1986 and by which it is still
beset, I sincerely hope that it will before long bring the concrete decisions
which will indicate a real advance towards the goal.

I welcome these developments, not only in themselves but because
observations made by a Member of the International Court of Justice
have been taken up by the United Nations General Assembly with a view
to enacting some legislative measures in their respect. This indicates that,
in its functioning, the principal judicial organ of the United Nations may
not only decide contentious issues or give advisory opinions, but also
contribute in practical terms to the improvement or operation of the law
within the United Nations system.

(Signed) Manfred LACHS.

61
